IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41637

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 759
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 14, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KENNETH PAUL WORTH,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Judgment of conviction and modified unified sentence of ten years, with a
       minimum period of confinement of three years, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Kenneth Paul Worth pled guilty to burglary. I.C. § 18-1401. The district court sentenced
Worth to a unified term of ten years, with a minimum period of confinement of five years;
suspended the sentence; and placed Worth on probation. Twice Worth admitted to violating the
terms of his probation and both times the district court revoked probation, retained jurisdiction,
and again reinstated Worth on probation. Thereafter, Worth admitted to violating the terms of
his probation a third time.    The district court revoked probation and ordered execution of
Worth’s sentence. However, the district court reduced Worth’s sentence to a unified term of ten
years, with a minimum period of confinement of three years. Worth appeals, arguing that the




                                                1
district court should have further sua sponte reduced Worth’s sentence upon revocation of
probation.
       Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014)
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon revocation of probation. Therefore, we will not further address Worth’s claim and
the district court’s order revoking probation is affirmed.




                                                 2